Citation Nr: 0638173	
Decision Date: 12/08/06    Archive Date: 12/19/06	

DOCKET NO.  04-31 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a left knee disorder.  



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, that denied benefit sought on appeal.  
(The veteran subsequently relocated to the jurisdiction of 
the RO in Milwaukee, Wisconsin).  The veteran, who had active 
service from January 1982 to January 2002 appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, at the veteran's personal hearing he reported that he 
had additional treatment scheduled for his left knee.  The 
veteran submitted additional private medical evidence after 
his hearing with a note indicating that he had attempted to 
obtain results of orthopedic surgery, but that they were not 
available.  Thus it appears there are additional private 
medical records that are relevant to the veteran's current 
claim and that have not been obtained.  As such, the Board 
believes an attempt should be made to obtain these additional 
records.  

The need for the additional private medical records is 
heightened by the fact that following the May 2004 VA 
examination the examiner indicated that he was unable to come 
up with any specific diagnosis regarding the left knee since 
the knee was asymptomatic at the time of the examination.  
However, the examiner indicated that by history it sounded 
like the veteran might have a plica or pes tendonitis on the 
left side, but that in order to make a diagnosis the veteran 
would have to be evaluated when he was symptomatic.  The 
examiner then went on to suggest that the symptomatology the 
veteran experienced in both his right and left knees was 
related to service.  Therefore, the existence or nonexistence 
of a left knee disorder is significant for the resolution of 
the veteran's claim.  And while the August 2006 records 
submitted by the veteran pertaining to complaints of left 
knee pain do not contain a diagnosis beyond chronic left knee 
pain of uncertain cause, the fact that the veteran apparently 
underwent orthopedic surgery subsequent to that date would 
suggest that the veteran did in fact have a diagnosed 
disorder of his left knee.  As such, the additional private 
medical records are necessary to determine the nature and 
etiology of any left knee disorder that may be present.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

1.  The veteran should be contacted and 
requested to complete an authorization 
for release of medical records to permit 
the RO to obtain records of orthopedic 
surgery the veteran underwent for his 
left knee, as well as any other private 
medical records, dated subsequent to the 
September 2006 BVA hearing.  The RO 
should then obtain and associate those 
records with the claims file.  

2.  When the development requested in the 
first paragraph has been completed, the 
RO should review the medical evidence of 
record to determine whether there is 
sufficient medical evidence to decide the 
claim.  If there is insufficient medical 
evidence to decide the claim, the RO 
should either obtain a medical opinion or 
afford the veteran an examination to 
ascertain the nature and etiology of any 
left knee disorder that may be present 
and an opinion of the relationship of any 
currently diagnosed disorder to service.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





